Case 20-10343-LSS Doc5588 Filed 07/15/21 Page1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

In re: Chapter 11
BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC, Case No. 20-10343 (LSS)
Debtors. (Jointly Administered)
AFFIDAVIT OF SERVICE

 

I, Sandra Romero, am employed by Omni Agent Solutions, the Court appointed claims and
noticing agent for the Debtor in the above-captioned case. I hereby certify that on July 14, 2021 I caused
true and correct copies of the following document(s) to be served via first-class mail, postage pre-paid to

the names and addresses of the parties listed in Exhibit A:

e Notice of Transferred Claim (re: Docket No. 5574)

Dated: July 14, 2021 Keguito
Lyp¢

Sandra Romero

Omni Agent Solutions

5955 DeSoto Avenue, Suite #100
Woodland Hills, CA 91367

{State of California }
{ } ss.

{County of Los Angeles } M4
Subscribed and sworn to (or affirmed) before me on this 4 day of \\ , 20 | , by Sandra
aa

Romero, proved to me on the basis of satisfactory evidence to be the p who appeared before me.

KIS I~ ‘ ‘ ?
. g 6 DARLOEEN SAHAGUN 2
-_\ - = [x6 Notary Public California 4
Notary Public () , é ae : ; Los Angeles County z
TE Commission # 2230950 r
terol" My Camm, Expires Feb £1, 2022

 

 

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows:
Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas

75038.
Case 20-10343-LSS Doc 5588 Filed 07/15/21 Page 2 of 2

EXHIBIT A

Transferor: Madeira USA LTD
P.O. Box 6068
Laconia, NH 03247

Transferee: Fair Harbor Capital, LLC

Re: Madeira USA LTD

Attn: Fredric Glass

Ansonia Finance Station

P.O Box 237037
New York, NY 10023

Addressee: MADEIRA USA LTD
300 BAYSIDE CT
LACONIA, NH 06246

MADEIRA USA LTD
344 HOUNSELL AVE
GILFORD, NH 03249

MADEIRA USA LTD
P.O. BOX 6068
LACONIA, NH 03247
